Citation Nr: 0211603	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-19 044	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peptic ulcer disorder, 
to include as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In May 2001, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that an ulcer 
disorder was not demonstrated in-service, and that a peptic 
ulcer was not compensably disabling within one year of the 
appellant's separation from active duty.  

2.  There is no competent evidence that the veteran suffers 
from a current ulcer disability.  

3.  There is no competent evidence of a nexus between PTSD 
and any ulcer disability.  


CONCLUSIONS OF LAW

1.  An ulcer disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).

2.  Service connection for an ulcer disorder, secondary to 
post-traumatic stress disorder is not warranted. 38 U.S.C.A. 
§§ 1110, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of May 2001, the veteran was 
afforded a VA examination to determine the current nature and 
etiology of any diagnosed ulcer disorder.  The examination 
included a review of the veteran's claims folder and 
addressed the questions central to the issue on appeal.  
Additionally, the RO made numerous attempts to locate VA 
treatment records from the VA medical center in Portland and 
Salem, Oregon.  Treatment records for the period from 1981 to 
April 2002 have been associated with the claims folder.  
Unfortunately, attempts to locate records from 1970-1971 were 
unsuccessful, and hence they are not available.  Thus, the 
Board finds that the RO complied with the remand order to the 
best of their ability.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for an ulcer disorder, to include secondary to 
PTSD.  He was provided adequate notice that VA would help him 
secure evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for an 
ulcer disorder, as well as notice that the appellant could 
still submit supporting evidence.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Service connection for an ulcer disorder 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303.  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

For certain disabilities, such as peptic ulcers, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

In this case, there is no credible evidence that the veteran 
suffered from an ulcer disorder in service or that he 
currently suffers from an ulcer disorder.  In this regard, 
the Board has reviewed the veteran's service medical records 
and extensive VA treatment records.  Service medical records 
do not show complaints or treatment for an ulcer disorder.  
Outpatient treatment records show treatment for a number of 
service-connected and non-service-connected disabilities.  
They include frequent physical examinations of the veteran.  
However, other than sporadic references to a "history of 
peptic ulcer disease", there are no current findings that 
the veteran suffers from a peptic ulcer disorder.  

Additionally, pursuant to the Board's remand, the veteran was 
afforded an examination by a VA Gastroenterologist.  In her 
April 2002, report, the examiner noted that after reviewing 
the voluminous medical records, she found only limited 
references to any active gastrointestinal complaints.  No 
reference, however, resulted in a diagnosis of active peptic 
ulcer disease.  Based upon her review of the file and current 
work-up the examiner concluded that the veteran did not 
suffer from an ulcer disorder in-service and that he does not 
suffer from a current ulcer disorder.  She also concluded 
that there was a lack of documented gastrointestinal 
symptomatology to link any condition with the veteran's 
service-connected PTSD.  As such, without competent evidence 
of a current ulcer disorder that is related to the veteran's 
military service or a service connected disability, service 
connection is not warranted.  

In reaching this decision the Board acknowledges that the 
gastroenterologist opined that if there ever was an ulcer it 
may have been related to active alcohol consumption, and/or 
the ingestion of nonsteroidal anti-inflammatory medications.  
The veteran, however, is neither service connected for 
alcoholism, nor for any disorder which necessitates the use 
of nonsteroidal anti-inflammatory medications. 

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an ulcer disorder is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

